Citation Nr: 1230832	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-39 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for parotiditis.  

2.  Entitlement to service connection for mumps.  

3.  Entitlement to service connection for kidney disability.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for a gastrointestinal disability.  

6.  Entitlement to service connection for lymphadenopathy.  

7.  Entitlement to service connection for a disorder of a right shoulder node disability.  

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  All issues other than entitlement to service connection for PTSD arise from the March 2007 decision and the PTSD issue arises from the May 2009 decision.  

In December 2008 and December 2009, the Veteran testified at a hearing at the RO before Decision Review Officers (DROs).  Transcripts of the hearings are associated with the claims file.  

The issues of entitlement to service connection for PTSD, a kidney disability, and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have mumps of any type or degree during service and has not had mumps of any type or degree since service.  

2.  Lymphadenopathy present since the Veteran filed her current claim for compensation benefits did not have onset during her active service and is not etiologically related to her active service.  

3.  A disorder of a right shoulder lymph node, present post-service, did not have onset during the Veteran's active service and was not etiologically related to her active service

4.  Parotiditis present post-service did not have onset during the Veteran's active service and was not etiologically related to her active service.  

5.  Puretone thresholds have never been higher than 25 decibels (dB) for either ear at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) and there are no speech discrimination findings of less than 100 percent for either ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for mumps have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011)

2.  The criteria for service connection for lymphadenopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for service connection for a disorder of a right shoulder lymph node have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  The criteria for service connection for parotiditis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

5.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the duty to notify was satisfied by a letter sent to the Veteran in October 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold; the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records as well as all private treatment records identified by the Veteran.  In April 2010 the Board obtained a medical expert opinion through the Veterans Health Administration (VHA).  The Veteran and her representative have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence, but no further argument or evidence has been submitted.  That opinion addresses the issues involving  lymphadenopathy, a shoulder node, and paratiditis.  The expert was provided with the Veteran's claims file which contains sufficient facts and data for the opinion requested, reliably applied reliable medical principles to those facts and data, and provided a meaningful analysis supporting his opinion.  The opinion is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

VA has not provided the Veteran with an examination or obtained an opinion with regard to the claim of entitlement to service connection for hearing loss.  The only hearing loss shown in service involved subjective hearing loss associated with cerumen accumulation and an ear infection but service treatment records document that the Veteran had no permanent hearing loss at that time.  The Veteran has provided evidence showing that she was found to have hearing loss during the course of the claim but the accompanying test results show that the hearing loss does not meet VA's definition of a hearing loss disability.  Those records are sufficient medical evidence for the Board to decide the appeal.  Therefore, VA has no duty to provide a medical examination or obtain a medical opinion as to this issue.  

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the issues decided in the instant document.   Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was  noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385  (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  


II.A.  Factual Background - Parotiditis, Mumps, Lymphadenopathy, Right Shoulder Node Claims  

During the December 2008 DRO hearing, the Veteran testified that the claims of entitlement to service connection for mumps, lymphadenopathy, parotiditis, and right shoulder nodes are interrelated.  She testified that she sought treatment for lymph node problems, headaches, and sweating during service and that the symptoms worsened during service.  With regard to the separation medical examination that indicated normal clinical evaluations, she contended that the examination was performed too quickly, did not include any testing or any real physical examination, but rather consisted mostly of questions from the medical professional.  

As to post service symptoms, she stated that within one year of separation from active service she had swelling that would come and go, headaches, and stiffening.  She testified that she sought treatment at free clinics but had no insurance to pay for medical attention.  She reported that she eventually underwent surgical treatment involving the area from her ear to her neck and that a tumor that had wrapped around a salivary gland was removed on the left side and a node was removed somewhere on the right side.  As to the mumps in particular, she testified that she sought treatment during service for swelling in the area of her jaw, that tests indicated that she had borderline mumps, and that the borderline mumps was a symptom of her parotiditis.  

Service treatment records document that the Veteran complained of right ear pain in January 1989, was diagnosed with otitis externa, and was found to have mild lymphadenopathy in the right preauricular area; cervical nodes were tender to palpation.  Diagnosis was upper respiratory infection.  

In May 1990 she complained of left ear discomfort with a history of enlarged cervical nodes.  She had been seen two days prior to that note for swollen jaw, was positive for tenderness, and reported that it felt like her ear was going to pop.  Objective findings were swollen jaw and face, no palpable salivary gland, and positive for node and tenderness under the jaw.  In July 1990 she complained of two lumps at the base of her skull that had been present for two weeks and reported she was frequently tired.  She reported bleeding gums, pain in the right ear, that she had a cold and headache for two weeks, but no fever.  Impression was to rule out mononucleosis and rule out "PG."  Plan included to obtain a complete blood count (CBC).  

In September 1990 she complained a lump on the base of her neck present for two days.  There was a small mass on the right side of the upper back; it was tender to palpation but not enlarging.  The note states that she had past history of reactive lymph nodes on that side the previous month and had had a normal CBC and sedimentation rate test at that time.  There were no obvious head, neck, or ear lesions, and no lymphadenopathy noted.  Assessment was probable reactive lymph node in the right preauricular area.  Plan was for another CBC and sedimentation rate test, and, to refer her to internal medicine if the mass persisted or increased in size or number.  

In October 1990 she returned for follow up of the cervical lymphadenopathy and swelling of the left parotid.  The swelling of the parotid went down after three to four days of heat, massage, and hydration, and had not recurred.  What saliva was present was of  normal consistency.  There was a prominent three to four millimeter right preauricular lymph node and a minimal cervical node.  Assessment was parotid swelling probably due to dehydration.  The plan was for continued hydration, heat and massage and, if the problem persisted, to consider an internal medicine workup for posterior cervical lymphadenopathy.  

In October 1990 an ENT consult was requested.  The request stated that the Veteran had swelling of lower jaw possibly of the lymph gland, doubtful mumps, and  it reported that she was pregnant.  She reported a 3 month history of intermittent swelling of the posterior cervical lymph nodes and that she had some decreased hearing in the left ear.  Objectively she had swollen left parotid.  Assessment was parotiditis, rule out dehydration, rule out mumps.  Also listed was posterior cervical lymphademitis.  

In November 1990 she complained of recurrent cervical sore lymph nodes.  There is mention of her right shoulder.  On examination that day was found a single one-eight inch node on the right posterior shoulder.  Also noted was that she had a pustular right tonsil.  Assessment was reactive lymphadenopathy.  Plan was for culture and sensitivity of the throat obstruction.  

In April 1991 she was found to have swelling of the face and ankles but was negative for headaches or other symptoms.  

There is also an undated note documenting that she had small nontender nodes of the neck; temporomandibular joint slightly tender on the left on opening and closing, and tympanic membrane normal and movable.  She was found to have left groin swelling.  The note states to rule out mumps and includes a comment that the practitioner doubted that  she had mumps but was concerned because the Veteran was pregnant.  Plan is listed as "ent consult."  

Service treatment records include February 1991 and September 1992 reports of medical examination and reports of medical history.  In both reports of medical history the Veteran indicated that she either then had or had previously had a tumor, growth, cyst or cancer.  The February 1991 report of medical history included notation of recurrent cervical lymphadenopathy while the September 1992 report of medical a history did not refer to the lymphadenopathy.  Both reports of medical examination document normal clinical examinations for all but identifying body marks, scars or tattoos.  None of the reports mention lymphadenopathy or parotiditis.  

Post-service, the earliest relevant evidence of record is a July 1998 treatment note signed by "A.C." a clinical nurse practitioner (CNP) of Madison Internal Medicine.  This note documents the Veteran's report that she noticed a lump on the posterior right neck six months earlier and that it had resolved in ten days.  She reported that this recurred a few weeks later and that it had again recurred and was causing pain down her right arm.  Objectively, it appeared to be a lymph node that was painful under pressure.  Physical examination results included that she did not have any subclavicular, axillary, or cervical lymphadenopathy.  A note from later that month documents that she continued to have an enlarged lymph node in the posterior cervical neck.  

An August 1998 treatment record signed by "L.M.," M.D. documents the Veteran's report of a lump on the right posterior neck that had been present for months but did not result in any symptoms.  Assessment was that it was probably a cystic lesion and to rule out lymphadenopathy or other tumors.  

In a February 2000 letter from Madison Internal Medicine Specialists A.C., CNP.  stated that the Veteran had a palpable mass on the right posterior neck that had been present for some time.  A.C noted that the Veteran reported that she had a similar mass when she was in the Navy in 1991.  A.C. stated that they would like those records to see if there was any connection between that mass and the one that they were currently evaluating.  

In a December 2000 letter, A.C. stated that she had reviewed the files from VA and was not sure if the lymphadenopathy was related to anything specific that might have occurred during service.  She also stated that it (the lymphadenopathy) did occur in service but that she was not sure that it was due to contact with anything during service.  

September 2001 treatment notes signed by "K.S.," M.D. document that the Veteran had a parotid tumor or an intraparotid lymphadenopathy.  He recommended removal of the lesion.  In October 2001 the Veteran underwent a left lateral lobe parotidectomy -excision of parotid  tumor and facial nerve dissection and preservation.  

In an April 2001 letter addressed to the Veteran, "D.M.," M.D. stated that the Veteran was evaluated that month for subcutaneous nodules on the right shoulder and lower abdomen and that she had those areas excised in March 2001.  Dr. D.M. indicated that the shoulder lesion was a hyperplastic lymph node with no evidence of malignancy.  He also stated that he had asked her to continue observing the lesion at the angle of her jaw on the left side.  He stated that this was either a similar lymph node or a benign salivary tumor of the parotid gland.  

Kings Daughter's Hospital notes from August 2007 document that the Veteran presented with what she thought were spider bites of the right lateral neck; that was the assessment.  She did not have any lymphadenopathy.  

In November 2011, the Board requested an expert opinion from an ENT specialist with regard to the claim of entitlement to service connection for parotidectomy, borderline mumps, lymphadenopathy, and right shoulder node.  The examiner provided the opinion in February 2012.

He indicated that he had reviewed the Veteran's claims file including all pertinent service treatment records and other treatment records.  First, he provided clarification of the record.  The physician stated that there was no documentation of any episode of mumps or borderline mumps and no laboratory tests diagnosing mumps.  He stated that the only reference to mumps in the service medical treatment records was as part of a differential diagnosis which raised the possibility of mumps in a condition of enlargement of the parotid gland.  He provided a detailed explanation that parotiditis resulting from dehydration was the likely diagnosis and that this is a relatively common condition.  He stated that mumps is a viral illness and explained its symptoms, which were different from those experienced by the Veteran.

The physician explained that lymphadenopathy is a state in which lymph nodes are readily apparent on physical examination, which usually means they are enlarged.  He stated that this may occur during viral or bacterial illnesses including upper respiratory infections, pharyngitis, and tonsillitis, and that sometimes the lymph nodes enlarge due to metastasis of malignancies.  

Next, he noted that the Veteran's military and civilian records document multiple episodes of lymphadenopathy during military service in association with other inflammatory conditions.  

He explained that the Veteran also had posterior cervical lymph nodes noted during service and that excision biopsy of the lymph node on her shoulder as a civilian showed no malignancy or lymphoma.  He also noted that several weeks after her parotid surgery she developed cervical lymphadenopathy in the preauricular, postauricular and infra-auricular areas and that his is a common occurrence following surgery on the parotid gland because of small amounts of saliva that produce local inflammation. He noted that the condition did not persist and noted that seven years later she developed a cervical lymphadenopathy of temporary duration..  He explained that such lymphadenopathy usually resolves completely following resolution of the factor inciting the inflammatory response. 

The physician explained that the Veteran's service medical record documents complete resolution of her lymphadenopathy prior to discharge and that while lymphadenopathy may involve lymph nodes within the superficial lobe of the parotid gland, such nodes are not etiological factors for benign or malignant neoplasms of the parotid gland.  

He concluded that part of the explanation by stating that the pattern of recurrence o the Veteran's lymphadenopathy does not suggest any specific syndrome.  

He referred to her left parotidectomy stating that her excised benign neoplasm was of the commonest type and there are no specified predisposing etiologic factors for such tumor.  

He concluded the opinion as follows:  

It is less likely than not, in fact, not likely at all, that the Veteran's current manifestations (to include left parotidectomy with facial nerve dissection and left cervical lymphadenopathy) are related to her military service to include lymphadenopathy and/or parotiditis.  

He stated that his rationale for that conclusion was what he stated in the paragraphs preceding the conclusion, which the Board has summarized above.  He went on to remark that "considering the veterans (sic) contentions, her symptoms neither collectively nor separately, nor sequentially, are indicative of a syndrome.  As such syndrome does not exist, it could not be related to service."  


II.B.  Analysis - Parotiditis, Mumps, Lymphadenopathy, Right Shoulder Node Claims 

The Board finds the November 2011 expert opinion to be the most probative evidence of record as to whether the Veteran has ever had mumps, and whether her current manifestations, left parotidectomy with facial nerve dissection and cervical lymphadenopathy, or right shoulder node are related to service.  The examiner's discussion that her symptoms are not indicative of a syndrome is, given the rest of the report, evidence against a finding that her current manifestations had onset during service.  This is because it tends to show that the manifestations are not of a chronic condition (syndrome).  His explanation as to the lymphadenopathy following the parotid surgery, and that this is a common occurrence, together with his reference to the seven year gap prior to the temporary cervical lymphadenopathy, and that these resolved, is evidence that these conditions are unconnected.  The examiner specifically discussed the shoulder node.  His discussion of the post-service biopsy results and his discussion of lymph nodes in this case, is evidence that the shoulder lymph node condition is unrelated to the Veteran's active service.  

The examiner's explanation that the Veteran did not ever have mumps is consistent with the service treatment records which include only a precautionary measure to ensure that she did not have mumps.  The Board has considered the Veteran's testimony that tests during service disclosed that she had borderline mumps; but that is not shown in the service treatment records.  The Board would expect to find reference to positive test results if she did have mumps because it is clear that the service medical professionals were cautious in this regard.  Significantly, the expert's explanation regarding the difference between mumps and the symptoms that the Veteran presented with in service is evidence against a finding that she ever had mumps.  

Because the expert provided a well reasoned, logical, and thorough analysis supporting his conclusion, based on a review of the pertinent medical history and reliable medical principles, the Board assigns great probative weight to the opinion.  

Also considered are the opinion of the nurse practitioner, C.S. but affords the opinion little weight on the issue of whether any currently claimed disability had onset during or was caused by the Veteran's active service.  C.S. stated that the lymphadenopathy occurred in service but she provided no statement or reasoning that any lymphadenopathy during service continued to the time when the Veteran filed her claim or that her post-service lymphadenopathy was in any way related to the lymphadenopathy present during service.  Given the expert's explanation, in February 2912, as to what lymphadenopathy is and the temporary nature of the Veteran's lymphadenopathy, the Board finds that C.S.'s opinion does no more than support that the Veteran had lymphadenopathy during service and had lymphadenopathy more recently, but is of very little value in establishing a relationship between the two.  

Service treatment records also weigh against the Veteran's claim.  Although she had the reported symptoms in service, these resolved long before she was separated from active service, and at separation from active service none of the claimed conditions were noted on examination and she had normal clinical evaluations.  Her contention that the examination was hurried and did not include testing or enough of a physical examination has been considered.  There is no evidence that the examination was not adequate or that the medical professional who conducted the examination did not obtain the information probative of his findings of normal clinical evaluations.  The Veteran has not demonstrated what testing should have been done or what was present at the time of the examination.  Hence, the Board finds that there was no defect in the findings indicated by the normal clinical examinations in February 1991 and September 1992.  

Also considered by the Board are the Veteran's statements, including those that could be classified as an assertion of continuity of symptomatology and those that could be classified as a nexus opinion separate from continuity of symptomatology.  The Board has an obligation to evaluate the credibility of all evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Court of Appeals for Veterans Claims (Veterans Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

As to some of the factors that go into making credibility determinations both the Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

She testified that she continued to have problems within one year of separation from active service and that there are no records of treatment for such problems because she lacked the funds to obtain treatment at other than a free clinic.  However, the Veteran has not submitted any evidence from the free clinics to which she has alluded; nor do the earliest post service records document any report of any of the conditions existing since service.  Indeed, if she had lymphadenopathy or parotiditis since service it does not follow that the July 1998 report signed by A.C. would include only a report of a recent spider bite on her neck and that six months earlier she had noticed a lump on her neck.  Rather, given the Veteran's association of her symptoms and the anatomical locations involved, one would expect a history of symptoms of longer duration.  Given the report in July 1998 as to symptoms or manifestations that she now alleges existed during service or continued to worsen post-service, the Board finds her testimony that the conditions continued post-service to not be credible.  It thus affords those statements very little probative value.  

To the extent that the Veteran has otherwise offered her own opinion that any current claimed manifestations were caused by or are etiologically related to those that she had in service, the Board finds her lay opinion is not competent evidence.  Whether her lymph node manifestations, whether she had mumps during service, and whether any post-service condition of her parotid glands was caused by service or had onset during service are questions not answerable by mere observation by the five senses and are not simple questions.  As such, her opinions in this regard are not competent evidence.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that she has ever had mumps or "borderline mumps," and against findings that any lymphadenopathy, a disorder of the right shoulder lymph node, or parotiditis, that has existed at any time since she filed her current claim for service connection, had onset during or is related to her active service.  Hence, her appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.C.  Factual Background -Hearing Loss Claim

Service treatment records include numerous audiometric test results.  Emergency room notes from May 1987 document the Veteran's report of increased right ear pain following being seen in military sick call a day earlier.  Objective findings were that her right ear canal was inflamed and the membrane were covered in exudates.  Assessment was right ear otitis media and otitis externa.  Plan was to continue with antibiotics which were started a day earlier.   A September 1987 request for Ear Nose and Throat (ENT) consult states that the Veteran had right otitis media and otitis externa and hearing loss.  It explained that the infection was treated and resolved but hearing did not improve.  Also stated was that there was a brown mass against the membrane that would not wash out.  Provisional diagnosis was cholosteotoma.  The response to the consult request was that the Veteran had cerumen impaction and decreased hearing.  Assessment was that there was no significant change in the audiogram and that external otitis was resolving.  

Audiometric test results from September 1987 included puretone thresholds measured at 500, 1000, 2000, and 4000 Hz of 5, 15, 10, and 5 dB respectively, for the right ear; and 5, 0, 10, and 5 dB, respectively, for the left ear.  There were no measurements at 3000 Hz.  Speech discrimination was 100 percent for both ears, but the type of speech recognition test was not specified.  

Also associated with the claims file are results of audiometric testing in March 1989.  These include included puretone thresholds measured at 500, 1000, 2000, 3000,and 4000 Hz of 5, 5, 5, 10, and 5 dB respectively, for the right ear; and 5, 0, 10, 0, and 5 dB, respectively, for the left ear.  There were no speech discrimination findings.  

In reports of medical history from April 1989, February 1991, and September 1992, the Veteran indicated that she did not then have nor had ever had hearing loss.  Reports of medical examination from February 1991 and September 1992 document normal clinical evaluations of her ears and include audiometric test results.  Results listed on the February 1991 report include puretone thresholds measured at 500, 1000, 2000, 3000,and 4000 Hz of 10, 10, 10, 10, and 10dB respectively, for the right ear; and 15, 10, 10, 5, and 10 dB, respectively, for the left ear.  Results listed on the September 1992 report include puretone thresholds measured at 500, 1000, 2000, 3000,and 4000 Hz of 10, 5, 5, 15, and 5 dB respectively, for the right ear; and 10, 5, 5, 5, and 5 dB, respectively, for the left ear.  There are no speech discrimination scores on either report.  

Post-service, the earliest objective evidence of symptoms of hearing loss is found in May 2007 treatment notes signed by K.S., M.D.  At that time the Veteran complained of hearing loss and stated that she had a remote history of surgery for cholesteoma involving the right ear 15 to 20 years earlier.  She requested an audiogram. 

Physical examination showed no evidence of cholesteotoma and was essentially normal.  Dr. K.S. stated that an audiogram showed very mild symmetrical neurosensory hearing loss with 20 dB speech reception threshold in each ear and 100 percent speech discrimination in each ear.  He diagnosed mild sensorineural hearing loss.  An associated audiogram shows puretone thresholds measured at 500, 1000, 2000, and 4000 Hz of 20, 15, 25, and 20 dB respectively, for the right ear; and 20, 25, 15, and 20 dB, respectively, for the left ear.  Speech discrimination was 100 percent for  each ear.  There is no statement as to the speech recognition protocol.  

During the December 2008 DRO hearing, the Veteran's representative asked her to describe the basis of her claim of entitlement to service connection for hearing loss.  She testified that she had a cholesteotoma during service and a hearing test was showed a hearing loss.  She also testified that she had read in medical dictionaries that a cholesteatoma directly relates to hearing loss.  She testified that her service treatment records documented that she had a hearing loss.  


II.D.  Analysis - Hearing Loss Claim

No evidence of record shows that the Veteran was ever found to have a hearing loss disability for VA purposes.  The only time she complained of hearing loss during service was in September 1987 following an ear infection.  The ENT physician stated that her audiogram was not significantly different from prior to her ear infection.  Thus, the Veteran was evaluated by a medical specialist with regard to her reports of hearing loss but found to have no evidence of a change in her hearing.  This is evidence unfavorable to her claim.  The Board finds the evidence highly probative as to whether she had chronic hearing loss, or even objective hearing loss during service.  It finds so because she was evaluated by a physician specifically for her complaint of hearing loss and that physician found no hearing loss.  

Other evidence unfavorable to her claim that the Board finds highly probative are the results of in-service audiometric testing described above.  These also fail to show any hearing loss disability.  Highly probative evidence unfavorable to this claim are her medical history reports in 1991 and 1992.  From those reports, it is clear that she had no subjective hearing loss at that time.  

The only finding of a hearing loss post service is the May 2000 note from Dr. K.S.  Although Dr. K.S. diagnosed mild hearing loss, the audiogram provided does not show a hearing loss disability as defined by 38 C.F.R. § 3.385.  There is no opinion relating that hearing loss to any cause or to her service.  It is noted that she reported a previous surgery for choleostomy 20 years earlier.  There is however no evidence of any such surgery.  Service treatment records include only a provisional diagnosis of cholesteotoma and she was seen by an ENT specialist who was aware of that provisional diagnosis.  From the service treatment records, the Board concludes that the Veteran did not have surgical treatment for cholesteotoma during service nor was she found to have hearing loss during service.  

The Board has considered the Veteran's testimony that she was found to have hearing loss during service but finds the service treatment records, showing that she was evaluated for hearing loss but had no significant change in her test results from prior to her complaints, to be more probative as to whether she was ever found to have hearing loss during service.  This is because the results are not subject to the effects of memory or to subjective interpretation of what she was told.  Similarly the Board has considered her statement that she read in medical dictionaries that cholesteotoma directly relates to hearing loss.  However, even if there is a relationship, the facts of this particular case show that the Veteran did not have a chronic hearing loss.  As the evidence shows that she did not have a hearing loss during service or within one year of service, or for that matter, at any time since service, the presumptive provisions for chronic diseases are not for application.  

As to the Veteran's statements that she has a hearing loss disability, the Board finds that although she is competent to testify as to subjective hearing loss the definition of a hearing loss disability for VA purposes requires specific measured findings.  The Veteran points to no such findings.  Therefore, to the extent that she seeks to diagnosis her own hearing loss as a hearing loss disability, her opinion as to such diagnosis is not competent evidence.  

In summary, the preponderance of evidence shows that the Veteran did not have chronic hearing loss during service and there is no evidence showing that she has had symptoms of hearing loss during service other than for a brief period of time in 1987.  There is no competent evidence, including any statement by the Veteran, that she has ever had a hearing loss disability.  Although she has been diagnosed with a mild hearing loss in 2007, the data provided shows that she does not have a hearing loss disability for VA purposes.  As the preponderance of evidence is against her claim, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved  as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for parotiditis resulting from left parotidectomy (also claimed as period dental type II) is denied.  

Service connection for mumps is denied.  

Service connection for hearing loss is denied.  

Service connection for lymphadenopathy is denied.  

Service connection for right shoulder node disability is denied.  


REMAND

A remand is necessary so that the RO/AMC can completely adjudicate the Veteran's claim of entitlement to service connection for PTSD and so that VA can provide examinations and obtain expert opinions with regard to her claims of entitlement to service connection for kidney disease and a gastrointestinal disability.  


A.  PTSD Claim  

In November 2008 the RO received from the Veteran a claim of entitlement to service connection for PTSD with adjustment disorder.  It denied service connection for PTSD in a May 2009 rating decision.  The Veteran initiated an appeal of that decision by filing a timely Notice of Disagreement in June 2009 and perfected her appeal by filing a timely Substantive Appeal in September 2009 following the RO's issuance of a June 2009 Statement of the Case.  The Board thus has jurisdiction over that issue.  38 U.S.C.A. § 7105(a).  

In an October 2010 rating decision, the RO granted service connection for a psychiatric disability diagnosed as dysthymia and assigned an initial disability rating and effective date.  The RO stated in that decision that the decision was a full grant of the benefit sought on appeal.  It referred to Clemons v. Shinseki, as authority for determining that a grant of service connection for dysthymia resolved all other pending claims of entitlement to service connection for a mental disorder to include PTSD and adjustment disorder.  

Clemons v. Shinseki does not support the proposition that a claim of entitlement to service connection is satisfied by a grant of service connection for disability due to a different psychiatric disease.  Rather, in that case the Veterans Court stated as follows:  

Although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  Reasonably, the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him.  Moreover, the regulation that defines a "[s]ubstantially complete application" says that an application should identify "any medical condition(s) on which it [the claim] is based."  38 C.F.R. § 3.159(a)(3).  The inclusion of the plural "condition(s)" indicates that a single claim can encompass more than one condition.

Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

What the Veterans Court found problematic in the Clemons case was VA's limiting of the claim to the diagnosis specified by the Veteran.  The October 2010 rating decision limits the claim to a diagnosis not specified by the Veteran.  Clemons provides no authority for doing so.  

Here, the RO bifurcated the claim, denying service connection for PTSD in the May 2009 decision and granting service connection for dysthymia in the October 2010 rating decision.  Of significance, there are medical findings that the Veteran has PTSD, for example in May 2008VA treatment notes signed by a psychologist, and findings that he does not - the April 2009 examination report with the July 2010 addendum.  The part of the claim that is of entitlement to service connection for a psychiatric disorder specifically identified as PTSD has not been granted is still on appeal.  

In a September 2009 letter, the Veteran's representative stated that the Veteran continued to disagree with the denial of service connection for PTSD and was requesting a local hearing with an Indianapolis VARO hearing officer prior to certification.  The claims file is absent for evidence that the Veteran's request for a hearing has been satisfied or withdrawn.  Hence, the Board must remand this issue so that the Veteran can be afforded the hearing that he has requested and the claim of entitlement to service connection can be readjudicated.  


II.E.  Kidney Disease Claim
During the December 2008 DRO hearing, the Veteran testified that although she did not recall any mention of kidney stones during service she had been treated for urinary tract infections and that it is her belief that she should have been treated for stones.  

Service treatment records include reports of medical history in April 1989, February 1991, and at separation in September 1992.  These document the Veteran's denial that she then had or had ever had kidney stone or blood in the urine.  In the April 1989 and September 1989 reports of medical history she also denied then having or ever having sugar or albumin in the urine.  In the February 1991 report of medical history she indicated that she did not know if she then had or had previously had sugar or albumin in the urine.  Reports of medical examinations from February 1991 and September 1992 include that she had normal clinical genito-urinary system examinations.  There is no report of medical examination from 1989.  

October 1999 treatment notes signed by "A.C.," a nurse practitioner, document that the Veteran had complained of urinary frequency and pressure of two weeks duration.  Urinalysis showed moderate amount of hematuria.  In January 2005 the Veteran complained of acute left flank pain, a temperature of 102 degrees, and hematuria.  She then underwent a workup for hematuria by "G.W.," M.D. at Kings Daughter's Hospital.  Assessment was pyelonephritis.  CT scan showed no hydronephrosis but there was a left lateral cortical calcification associated with scarring.  In a March 2005 letter, Dr. G.W. informed "G.A.," M.D. that the CT scan had shown an old scar with calcification within the left kidney but was otherwise normal and a cystoscopy completed her hematuria workup and was normal.  A CT report from January 2006 includes an impression that there was a left renal calculus and adjacent parencymal scarring consistent with old focal pyelonephritis. 

In a May 2007 letter, Dr. G.A., provided the following opinion:  

Please be advised that I have reviewed the records of [the Veteran] from the Veteran's system.  The patient's records suggest to me in my opinion that it is very likely that she began having kidney stone problems early in life.  She had episodic hematuria that was unexplained that may be more consistent with an asymptomatic renal stone than not.  In addition, she had albumin in her urine on several occasions.  From my review of the records, there was no definitive tests done to diagnosis (sic) the condition.  therefore, she almost certainly had the beginning of renal lithiasis or kidney stones at an early date in her life.  This would have occurred during the time she was in eth service.  

The Veteran's testimony as to her recollection of service, the treatment for kidney stones post-service, the statement from Dr. D.W., and the lack of an adequate medical nexus opinion satisfy the factors necessary to trigger VA's duty provide a medical examination and obtain a medical opinion as to this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This must be accomplished on remand.  


II.C.  Gastrointestinal Disability Claim

During the December 2009 DRO hearing, the Veteran testified that she was treated for gastric symptoms in 2005 and was told that her stomach was bad and had been so for a while.  She reported that while in the military she had been in the hospital more than once for dehydration and gastrointestinal type loss of fluids.  She reported that her gastric problems began while she was working long hours stationed overseas and she suffered from diarrhea and consequent weight loss.  When asked by the DRO about nature of her current gastric condition she stated that she has gastroesophageal reflux disease (GERD) and has symptoms similar to those that she had during service.  

Service treatment records document that in August 1989 the Veteran complained of nausea, vomiting, and diarrhea of twelve hours duration and that the vomiting and diarrhea had gotten better in the past couple of hours.  She was assessed with acute gastroenteritis.  One day later she reported that she was still weak but had no vomiting or diarrhea; assessment was that the condition was resolving.  She again complained of vomiting, abdominal cramps, and diarrhea over the past twelve hours in April 1990 and was assessed with gastroenteritis.  In December 1990 she had similar complaints and was assessed with viral syndrome gastroenteritis.  She complained in March 1991 of lower abdominal pain and in May 1991 of acute onset of nausea, vomiting and diarrhea beginning approximately twelve hours earlier.  She reported that her daughter was ill with similar symptoms.  Assessment was acute gastroenteritis.  

The report of the September 1992 separation medical examination shows that the Veteran had all normal clinical evaluations, but in an associated report of medical history she indicated a history of stomach and intestinal trouble.  

Post-service, July 2008 VA notes of psychiatric treatment include an outpatient medication list showing that the Veteran Is prescribed omeprazole for stomach symptoms.  Under a list of assessments is "abdominal pain."  

There are numerous treatment notes from Kings Daughter's Hospital and Health Services from 2007.  In most of these notes, she reported that she had no vomiting, nausea, diarrhea or other gastrointestinal symptoms.  However, in May 2007 she reported that she had vomiting and nausea.  

The factors for requiring that VA assist the Veteran in substantiating her claim by providing a medical examination and obtaining an expert opinion are present as to this issue.  She was treated for gastroenteritis during service and the VA and King's Daughter's Hospital and Health Services records include that she is prescribed medication for a stomach condition and has complained of gastrointestinal symptoms.  Her testimony that her current gastrointestinal symptoms are similar to what she experienced during service meets the low threshold of an indication of an association between the symptoms in service and her current symptoms.  There is no medical opinion of record addressing whether there is a nexus between her service and any current gastrointestinal condition.  On remand VA must provide a medical examination and obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is afforded an opportunity for a DRO hearing with regard to her claim of entitlement to service connection for PTSD.  

2.  Schedule the Veteran for appropriate VA examination to determine whether any kidney and/or gastrointestinal condition from which she has suffered since she filed her claim in June 2009 had onset or is etiologically related to her active service.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address the following: 

(a)  Identify all kidney disorders from which the Veteran has suffered at any time since she filed her claim for compensation benefits in June 2006.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified kidney disorder had onset during or is etiologically related to the Veteran's active service and, if she has nephritis present since she file her claim, if such nephritis manifested within one year of separation from active service.  A complete rational must be provided for any conclusion reached.  

(c)  Identify all gastrointestinal disorders from which the Veteran has suffered at any time since she filed her claim for compensation benefits in July 2006.  

(d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified gastrointestinal disorder had onset during or is etiologically related to the Veteran's active service.  A complete rationale must be provided for any conclusion reached.  

3.  After ensuring that the development indicated above is complete and adequate, readjudicate the claims of entitlement to service connection for PTSD, a kidney disability, and a gastrointestinal disability.  If any benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


